Case: 12-16031   Date Filed: 01/23/2014   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-16031
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:12-cr-00064-SCB-TGW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

GEORGE ARTHUR FARMER,

                                                        Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (January 23, 2014)



Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
               Case: 12-16031     Date Filed: 01/23/2014     Page: 2 of 6


      George Arthur Farmer appeals his conviction for possession with intent to

distribute 5 grams or more of methamphetamine actual and 50 grams of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii). He

raises two issues on appeal, which we address in turn. After review, we affirm

Farmer’s conviction.

                             I. MOTION TO SUPPRESS

      Farmer first contends the district court erred in denying his motion to

suppress because the warrantless search of the motorcycle he was driving, after he

was placed in a nearby patrol car, was not justifiable as a search incident to arrest

or as an inventory search. Farmer does not address in his initial brief, however, the

district court’s determination that he lacked standing to challenge the

constitutionality of the search because he was driving a stolen motorcycle and had

no driver’s license.

      When a defendant fails to offer argument on an issue, that issue is

abandoned. United States v. Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998).

Furthermore, issues not raised in a party’s initial brief, but later raised in a reply

brief, are also abandoned. United States v. Magluta, 418 F.3d 1166, 1185-86 (11th

Cir. 2005).

      Because Farmer did not raise any challenge to the district court’s threshold

determination that he lacked standing to challenge the search of the motorcycle


                                            2
               Case: 12-16031     Date Filed: 01/23/2014   Page: 3 of 6


until his reply brief, he has abandoned the issue on appeal. Accordingly, we do not

reach his arguments about the constitutionality of the search.

                             II. PRIOR CONVICTIONS

      Second, Farmer asserts the district court erred when it admitted evidence of

his two prior Florida convictions for felony possession of methamphetamine,

pursuant to Rule 404(b) of the Federal Rules of Evidence, to prove knowledge and

intent. He contends that admitting the Rule 404(b) evidence unfairly tipped the

scales in favor of a guilty verdict.

      “Evidence of a crime, wrong, or other act is not admissible to prove a

person’s character in order to show that on a particular occasion the person acted in

accordance with the character.” Fed. R. Evid. 404(b)(1). However, the evidence

may be admissible for other purposes, including intent, knowledge, absence of

mistake, or lack of accident. Fed. R. Evid. 404(b)(2). To be admissible, Rule

404(b) evidence (1) must be relevant to an issue other than the defendant’s

character, (2) must be proven sufficiently to allow a jury to find that the defendant

committed the extrinsic act, and (3) must possess probative value that is not

substantially outweighed by undue prejudice under Rule 403. United States v.

Sanders, 668 F.3d 1298, 1314 (11th Cir. 2012) (quotations omitted).

      Rule 403 of the Federal Rules of Evidence provides that a “court may

exclude relevant evidence if its probative value is substantially outweighed by a


                                          3
                Case: 12-16031        Date Filed: 01/23/2014       Page: 4 of 6


danger of . . . unfair prejudice.” Fed. R. Evid. 403. In reviewing the third prong of

Rule 404(b) admissibility under Rule 403, “we look at the evidence in a light most

favorable to its admission, maximizing its probative value and minimizing its

undue prejudicial impact.” United States v. Edouard, 485 F.3d 1324, 1344 n.8

(11th Cir. 2007) (quotation omitted).

       The district court did not abuse its discretion 1 in admitting evidence of

Farmer’s two prior methamphetamine convictions. Farmer placed his intent and

knowledge in issue by pleading not guilty to the offense charged under 21 U.S.C.

§841(a), which required the Government to prove that he knowingly or

intentionally possessed methamphetamine. See United States v. Delgado, 56 F.3d

1357, 1365 (11th Cir. 1995) (holding when a defendant pleads not guilty and

presents a “mere presence” defense, intent becomes a material issue that the

government may prove with qualifying Rule 404(b) evidence). Farmer’s prior

state-court convictions under § 893.13, Florida Statutes, for possession of

methamphetamine had a similar “knowledge” element to the federal offense charge

under § 841(a). See 21 U.S.C. § 841(a)(1); State v. Adkins, 96 So. 3d 412, 415-16

(Fla. 2012) (determining that § 893.13, Fla. Stat., includes, as an element of

offenses related to the sale, manufacture, delivery, and possession of controlled

substances, “the element of knowledge of the presence of the substance”). Thus,

       1
          We review a district court’s evidentiary rulings for an abuse of discretion. United
States v. Perez-Oliveros, 479 F.3d 779, 783 (11th Cir. 2007).
                                                4
              Case: 12-16031      Date Filed: 01/23/2014   Page: 5 of 6


the prior convictions were relevant to Farmer’s criminal intent in the § 841(a)

charge. See Delgado, 56 F.3d at 1365-66 (explaining where the state of mind

required for an extrinsic offense is the same as the charged offense, the extrinsic

offense is relevant to the defendant’s intent in the charged offense). The prior

convictions for possession of methamphetamine established a logical connection to

Farmer’s knowledge that methamphetamine was present in the motorcycle in this

case. See United States v. Jernigan, 341 F.3d 1273, 1281-82 (11th Cir. 2003)

(holding a prior conviction for possessing contraband establishes a logical

connection that the defendant knowingly did so on a subsequent occasion).

      Farmer’s argument that admitting evidence of his prior convictions was

unfairly prejudicial relies on his assertion that Deputy Craig Lariz’s trial testimony

was contradicted by photographic evidence in the case and the Government

presented little other evidence of intent at trial, and thus admitting evidence of

prior convictions unfairly tipped the scales in favor of a conviction. Even

accepting Farmer’s argument that Lariz’s testimony was contradicted by

photographic evidence, this is the type of case where Rule 404(b) evidence would

have been necessary to prove intent and obtain a conviction. See United States v.

Calderon, 127 F.3d 1314, 1332 (11th Cir. 1997) (stating where proof of extrinsic

acts is necessary to prove intent and to obtain a conviction, such evidence may be

admitted). Moreover, in addition to Lariz’s testimony regarding the scuffle, there


                                           5
              Case: 12-16031     Date Filed: 01/23/2014   Page: 6 of 6


was other evidence of intent and knowledge introduced at trial, such as the large

amount of cash present on Farmer’s person when he was stopped and the presence

of his red flip phone in the same compartment as the methamphetamine. The

district court took steps to minimize the prejudicial impact of the introduction of

the convictions for methamphetamine possession by giving the jury a limiting

instruction, the substance of which Farmer does not contest. See United States v.

Brown, 665 F.3d 1239, 1247 (11th Cir. 2011) (giving a limiting jury instruction on

the proper use of Rule 404(b) evidence can minimize the evidence’s prejudicial

impact). Because the prior convictions were relevant and their probative value was

not substantially outweighed by the danger of unfair prejudice, the court did not

abuse its discretion in determining that evidence of the prior convictions was

admissible. Accordingly, we affirm Farmer’s conviction.

      AFFIRMED.




                                          6